 In the Matter of C. G. LASHLEY, DOING BUSINESS AS L & A Bus LINESandLOCAL DIVISION #1110, AMALGAMATED ASSOCIATIONOF STREET,ELECTRIC,RAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA andRoy MAPHISCase No. C-791.Decided August 15, 1939Transportation Industry-In.terterence,Restraint,and Coercion:suspensionand discharge of union presidentwithout causewith subsequent refusal toreinstate-Discrimnination: discharge for unionmembership and activity sus-tained as to oneemployee-Reinstatement Ordered:discharged employee-BackPay:awarded from date of suspension to offer of reinstatement.Mr. Reeves R. Hilton,for the Board.Mr. Charles Z. HeskettandMr. Janes Alfred Avirettof Cumber-land,Md., for the respondent.Miss Margaret Holmes,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Roy Maphisand Local Division No. 1110, Amalgamated Association of Street,Electric,Railway and Motor Coach Employees of America, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fifth Region (Balti-more, Maryland) issued a complaint, dated, March 25, 1938, againstC.G. Lashley, doiiig business as L & A Bus Lines, Cumberland,Maryland, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, wereduly served on the respondent and the Union.The complaint charged in substance that the respondent had dis-criminated, in regard to hire and tenure of. employment of Roy14 N. L. R. B., No. 45.649 650DECISIONS OF -NATIONAL LABOR RELATIONS BOARDMaphis to discourage membership in the Union; that by this andother acts aiid conduct the respondent had interfered with, restrained,and coerced his employees in the exercise of their right to self-organization and to engage in concerted,activities for their mutualaid and.protection.On April 1, 1938, the respondent filed an answer.denying the,allegations of unfair labor practices and making certainallegations by way of affirmative defense.Pursuant to notice, a hearing on the complaint was held in Cum-berland, Maryland, on May 2, 3, and 4, 1938, before James G. Ewell,the Trial Examinerdulydesignatedby the Board.The respondentappeared and was represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing,the Trial Examiner made various rulingson motions and objections to the admission of evidence,to some ofwhich rulings exceptions were taken.At the close of the hearingcounsel for the Board moved that the pleadings be conformed tothe proof, which motion the Trial Examiner granted.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.'The rulingsare herebyaffirmed.On July 22, 193S, the Trial Examiner filed an Intermediate Re-port.,copies of which were duly served on all parties,finding thatthe respondent had engaged in unfair labor practices affecting com-merce within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the Act, and recommending that the respondentcease and desist therefrom and offer to Roy Maphis,full reinstate-ment.with back pay.Exceptions to the Intermediate Report werethereafter filed with the Board by the respondent.On March 28,1939, oral argument was had before the Board in Washington, D. C.The respondent appeared and participated in the argument andthereafter filed a brief, which has been considered.Except in sofar as the exceptions are consistent with the findings of fact, con-clusions of later, and order set forth below, we find them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent,Conda G. Lashley, for' many years has been en-gaged in the business of transporting passengers and freight for hire C.G.LASHLEY651under the trade name of L & A Bus Lines.' The respondent main-tains bus terminals in Cumberland, Maryland, and in Keyser andPiedmont, West Virginia.From his principal terminal in Cumber-land,Maryland, 54 busses departed daily during the month of De-cember1937en route to points in Maryland, West Virginia, and.Pennsylvania.The respondent furnishes the only means of com-mercial transportation between Ridgely,West Virginia, and Cum-berland,Maryland.At Newcreek, West Virginia, the respondent'sschedules connect with those of the Greyhound bus lines which carrypassengers from Newcreek to Washington, D. C., and St. Louis,Missouri.The gross receipts accumulated from the transportation of pas-sengers and freight in 1937 were $181,000, 50 per cent of which wasderived from interstate operations.The respondent in a normalyear employs approximately 35 drivers, servicemen, and mechanics.We find that the respondent is engaged in trade, traffic, commerce,and transportation among the several States and that the employeesof the respondent are directly engaged in such traffic, commerce, andtransportation.If.THE UNIONLocal Division No. 1110, Amalgamated Association of Street, Elec-tric,Railway and Motor Coach Employees of America is a labororganization drawing its membership from ,several motorbus trans-portation companies in the vicinity of Cumberland, Maryland. Itis affiliated with the American Federation of Labor.III.THE UNFAIR LABOR PRACTICESA. General backgroundUnion activitycommenced in the respondent's plant in the springof 1934, whenLocal 1041, Amalgamated Associationof Street andElectric Motor Coach Employees,2was organized among the respond-'The respondent,in partnership with one Anderson,originally operated the L & A BusLines.In 1.937 the respondent purchased Anderson's interest in the partnership and inApril 1938 the initial steps were taken to incorporate the L & A Bus Lines.A petitionfor authority to exercise the power to obtain a certificate of incorporation was filed withthe Public Service Commission of Maryland,and on April 29, 1938,a hearing was hadon such petition at Baltimore,Maryland.The process of incorporation was incompleteat the time of the hearing.However, the respondent stipulated that "No objection willbe made at a later time to the jurisdiction of the Board over this new corporation andthe respondent now consents that any order that would have been made against this buscompany as an individual will likewise be made against the new corporation which hasbegun but which is still in an incomplete state."2Affiliated with the American Federation of Labor. 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDent's employees.In the summer of 1934 Local 1041, at that timerepresenting a majority of the employees, unsuccessfully attemptedto bargain with the respondent concerning the working conditions inthe plant.The respondent's refusal to recognize the representativesof Local 1041 for the purpose of collective bargaining was based onthe claim that he had previously negotiated with the L & A Protec-tive Association, an organization formed in the summer of 1934 underthe leadership of his garage foreman, shop foreman, and trafficmanager.Commencing in July 1934 the respondent discharged 10 or 12members of Local 1041, including William Dorsey, its president.Asthe result of complaints filed' by the discharged employees with theold National Labor Relations Board, hearings were held and a deci-sion was issued on January 15, 1935. In its decision the old Boardfound the Association to be company dominated and that the re-spondent had discriminatorily discharged seven members of Local1041.The discharge of Dorsey was not found to be discriminatoryinasmuch as the explanation advanced by the respondent, that Dorseyhad failed to report for a run, was deemed satisfactory.The Boardexpressed the opinion, however, that Dorsey would not have beendischarged for this infraction had it not been for his union activities.The case was settled in March 1935 by the immediate reinstatementof Dorsey and by the respondent's promise to reinstate three of theseven employees found by the old Board to have been discrimina-torily discharged as soon as business conditions permitted.AlthoughDorsey went back to work, none of the other employees were rein-stated by the respondent.By the time Dorsey was reemployedLocal 1041 had disintegrated.The Association functioned for atime but it had become entirely inactive by November 1936.The Union was organized in February 1937 and upon its inceptioncertain funds which remained in the treasury of the defunct Asso-ciationwere turned over to the Union by the respondent's garageforeman, the former Association president. In March 1937 negotia-tions were commenced with the respondent concerning a collectivebargaining agreement, the Union at that time having organized amajority of the respondent's employees.On April 1 a contract wasexecuted by the Union and the respondent which was by its termsto expire on October 1, 1937.The contract embraced all the respond-ent's drivers, mechanics, and servicemen who were at that time mem-bers of the Union or who should thereafter become members.Amongthe conditions of employment set forth in the contract were pro-visions for an eight-hour day, for the arbitration of grievances, andfor a 10-per cent wage increase applicable to all employees.Upon theexpiration of the April contract the Union and the respondent exe- C.G.LASHLEY653cuted a new agreement which was to remain effective until October 1,1938, and which contained substantially the same provisions as wereset forth in the April contract.The Union represented all therespondent's drivers, mechanics, and servicemen in October 1937.The record discloses that throughout the year 1937 many grievancesconcerning such matters as time schedules, seniority, and individualworking conditions arose among the respondent's employees.TheUnion promptly presented each grievance to the respondent andthrough conferences and discussion was successful in persuading therespondent to adjust the majority -of - problems arising under bothcontracts to the satisfaction of its members.B. The Maph,is caseRoy F. Maphis was suspended from the respondent's employ onJanuary 2, 1938, and discharged on January 21, 1938.Maphis hadbeen employed by the respondent as a driver for approximately 9years prior to his suspension and discharge, during which time hehad driven over 400,000 miles.Maphis enjoyed an excellent recordas a driver in the vicinity of Cumberland, Maryland, and his accidentrecord in the respondent's service was far superior to the records ofmany of the other drivers.Maphis was one of the organizers of the Union and was elected.president in March 1937, which position he still occupied at the dateof the hearing.As a member of the committees which negotiatedboth contracts with the respondent., and as a member of the uniongrievance committee, Maphis frequently conferred with the respond-ent throughout the year 1937 concerning union matters.On December 27, 1937, Maphis was involved in an accident duringthe course of a run between Cumberland, Maryland, and.Piedmont,West Virginia.The accident caused very slight damage to the busand none of the passengers on the bus complained of injuries at thetime of the accident.Maphis reported the accident to the respond-ent's insurance adjuster and made one run on December 28, afterwhich he reported off sick for several days.When he returned to.work on January 2, the respondent informed him that severalpassengers had complained of injuries received in the accident and.that he was being suspended pending investigation of such com-plaints.Between January 2 and January 21, the union grievancecommittee and Maphis conducted an independent investigation inan effort to discover the injuries to which the respondent had referred.Such investigation revealed that none of the passengers interviewedhad sustained injuries or had complained to the respondent.Thecommittee, as well as two conciliators from the Department of Labor,also conferred with the respondent several times during the following 654DECISION S OF NATIONAL LABOR RELATIONS BOARDweeks"concerning the Maphis case.On January 21 Maphis was noti-fied. that he was being discharged for gross negligence and forviolating the respondent's rules in connection with the accident onDecember 27.Thereafter the union grievance committee and theconciliators again attempted to arrange for the reinstatement ofMaphis but with no success.On February 14 the Union wrote aletter to..the:.respondent. requesting that the Maphis case be., arbitratedin accordance with the arbitration procedure set forth in the Octobercontract.On February 19 the respondent declined to arbitrate thecase.3On February 22 the Union called a strike in protest againstMaphis' discharge and the respondent's refusal to arbitrate.Whilethe strike was " in progress a conciliator from the Department ofLabor and the union grievance committee conferred with the re-spondent many times in an effort to mediate the dispute. The strikewas finally settled on March 22 by all agreement which providedthat all the strikers, with the exception of Maphis, should bereturned to work in accordance with their seniority. Shortly afterMarch 22 the respondent resumed operations with about half ofhis force..We shall now consider the December 27 accident in detail and thereasons assigned by the respondent for Maphis' discharge.Maphisoperated three round-trip runs on December 27, all of them coveringthe route between Cumberland, Maryland, and Piedmont, West Vir-ginia, the accident occurring during the course of his thirdrun.4At about 4:25 p. in. Maphis arrived in the Cumberland ter-minal, having just completed his second run. It was snowing inCumberland when he drove into the terminal.The respondentinquired of Maphis concerning the condition of the roads betweenKeyser and Cumberland, to which inquiry Maphis replied that thesnow was heavy on the hills and curves.The respondent thendirectedMaphis to use Bus No. 74 on the next trip, stating that itwas a big, heavy bus with good tires and would not require chains.The, respondent further directed Maphis to disregard schedules andput chains on at Keyser if they should become necessary.Bus No.74 was then ordered out of the garage by the respondent and de-livered to Maphis without chains.-The October contract provides in part that the respondent shall meet with the Unionon all questions involving the contract,and that differences which cannot be adjustedbetween them shall be submitted to an impartial arbitration board.The contract doesnot expressly provide for the arbitration of discharges.There is a provision,however,that "men working under this contract shall perform their duties at all times efficientlyand loyally observe and strictly obey all rules of the company."The Union tool: theposition that the Maphis case was a question involving the contract,inasmuch as he wasallegedly discharged for gross negligence in the operation of his bus and for violation ofthe respondent's rules,matters expressly mentioned in the contract.4These runs go through Keyser, West Virginia, and terminate in the tri-towns ofPiedmont,Westernport,and Luke. C.G.LASHLEY655Maphis departed from the Cumberland terminal at 5 p. m., and itcontinued to snow as he drove toward Keyser.Maphis stopped thebus on the crest of McCoole hill, about 20 miles from Cumberland.The road descends in a sharp curve to the right from the crest of thehill, and when Mathis started around the curve he observed severalcars stalled in his path.He pulled the bus over to the left-hand sideof the road and stopped there 2 or 3 minutes until the cars belowmoved on. The respondent contends that in stopping on,the crest ofMcCoole hill the bus skidded and struck the left embankment.Maphis denied this assertion and his denial was corroborated by thetestimony of three of the persons who had been passengers on thebus.However, an equal number of passengers testified at thehearing in support of the respondent's contention. In view of theobvious conflict in the evid0hce, we deem it significant that Maphis'own testimony reveals that several cars were stalled on McCoolehill.Moreover, we have examined the signed statements of severalpassengers secured shortly after the accident by the respondent'sinsurance adjuster. In such statements the passengers, including twoof those who at the hearing confirmed Maphis' testimony regardingthe incident, asserted that the bus skidded on McCoole hill and struckthe embankment.These statements, signed when the events in issuewere fresh in the minds of the witnesses, add weight to the evidenceintroduced by the respondent at the hearing in support of the con-tention that the bus skidded on McCoole hill and struck the embank-ment.Although the issue is not entirely free from doubt, under allthe circumstances we are inclined to accept the respondent's version ofthe McCoole hill incident.Maphis reached Keyser at approximately 6:15 p. m., one-half hourbehind schedule. It was snowing heavily at Keyser and there were2 or 3 inches of snow on the ground.Maphis testified that he askedRoderick, the respondent's foreman and sole employee at Keyser,if it would be necessary to use chains on the road between Keyser andPiedmont, to which inquiry Roderick replied that Kinney Househill, the most treacherous piece of road on the run, was cindered.Roderick denied that Maphis asked his opinion concerning the neces-sity for chains.However, he admitted telling Maphis that Powell,a driver who operated the 4 o'clock run between Cumberland, Keyser,and Piedmont, had just come into Keyser from Piedmont withoutchains.We are convinced that Roderick would not have volun-teered such a statement to Maphis had not the latter inquired con-cerning the necessity for chains.Roderick further denied tellingMaphis that Kinney House hill was cindered.However, Powelltestified that upon arriving in Keyser on the 4 o'clock run en routeto Piedmont he asked Roderick about the condition of the road be- '656DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween Keyser and Piedmont, and Roderick told him that KinneyHouse hill was cindered.Roderick made no denial of Powell's testi-mony and we therefore accept it as true. Inasmuch as Powellreceived this information from Roderick only an hour before Maphis,embarked on the same run, talked to Roderick in regard to thesame road conditions, we are satisfied that Roderick also told Maphisthat Kinney House hill was cindered.Maphis left Keyser withoutchains carrying 22 passengers.The accident occurred on the highway between Keyser and Pied-mont, about a mile and a half from Keyser. The highway is aconcrete road approximately 18 feet wide, edged by a 4-foot dirtshoulder that slopes down into a ditch.Maphis testified substantially.as follows concerning the accident :Driving on the right-hand side of the road, Maphis had reachedthe crest of a small hill when he observed the headlights of a carapproaching on the left-hand side of the road.Deciding that he hadsufficient room to pass the approaching car, he continued drivingtoward it at a speed of, approximately 15 miles an hour.Whenhe had driven beyond the glare of the car's headlights, he dis-covered that the car was not moving but was parked on the left-handside of the road, and he observed for the first time a truck parkedbehind the car, the rear of which protruded 3 or 4 feet across thecenter of the highway.The truck had no lights and Maphis didnot see it until he was almost even with the car.He turned the busto the right and succeeded in clearing the truck.The right frontwheel of the bus, however, left the concrete and ran on the dirtshoulder of the road.Maphis, having slackened his speed con-siderably by this time, continued to drive in an effort to bring thewheel back on the concrete. In the meantime, the right rear dualwheels left the concrete.About 150 feet from the point where thewheels first left the concrete the bus was brought to a sudden stopby striking a concrete culvert embedded in the dirt shoulder of theroad.The right front wheel of the bus, being turned to the left toclimb back on the concrete, glanced off the culvert, and the rightrear dual wheels, which by this time were about 2 feet from theedge of the concrete, straddled the culvert.The road at this pointwas bordered by the bank of a mountain whose protruding stonesscraped the side of the bus as it stopped.Maphis' testimony concerning the accident was corroborated inpart by two witnesses who had been passengers on the bus.Hanna,one of such passengers, was riding on the left-hand side of the busbehind Maphis and next to the window.He had wiped the frost andmist from the window and shortly before the accident he observed C.G.LASHLEY657the bright headlights of a car approaching the but.After the acci-dent occurred, Hanna got off the bus and saw a truck on the road.He also asserted that he observed the driver of the truck standingbeside it.The other passenger, Shoppert, also followed Maphis offthe bus after the accident occurred.His testimony at the hearingreveals that he observed a truck a distance behind the bus on theroad.NeitherHanna nor. Shoppert recalled that the truck hadprotruded across the road as claimed by Maphis, and neither of themsaw the car that Maphis asserted had been parked in front of thetruck.We feel that a reasonable explanation of this variance be-tween their testimony and that of Maphis' lies in the fact that Maphisdescended from the bus several minutes before these passengers gotoff, during which time the driver of the truck would have had anopportunity to straighten it out and the car could have moved on.The respondent maintains that its investigation of the accidentfailed to sustain Maphis' story that he had been forced off the roadby a truck, since the truck was not located at any time subsequenttoDecember 27 although a thorough search for it was made in thevicinity of the accident.As further evidence of the unreliabilityof Maphis' explanation of the accident, the respondent produced sixof the persons who had been passengers on the bus to testify that theyhad seen no truck at the scene of the accident. Statements to thesame effect signed by such passengers shortly after the accident atthe request of the insurance adjuster were also introduced in evi-dence by the respondent.We do not deem this evidence sufficient to cast doubt upon theauthenticity ofMaphis' explanation of the accident. In the firstplace, the fact that no trace of the truck was found by the respond-ent after December 27 is not indicative of the absence of such atruck.Maphis did not secure the license number of the truck at thescene of the accident and because of the heavy snowfall was unable torender a definite description of it.Consequently, it is not surprisingthat the truck was not located by the respondent. Secondly, theevidence reveals that the six witnesses who testified at the hearingthat they had observed no truck at the scene of the accident werepassengers who had remained seated in the bus during and afterthe accident.The testimony of several passengers reveals that itwas difficult to observe anything from the windows of the bus be-cause they were frosted due to the snowstorm. Inasmuch as the pas-sengers in question did not come out of the bus after the accident,their signed statements and testimony to the effect that they badobserved no truck are not inconsistent with Maphis' statement thatsuch a truck was present.Furthermore, in their testimony and 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements these passengers asserted that immediately after the acci-dent occurred Maphis stated that he had been crowded off the roadby a truck. This information, volunteered by Maphis when the eventin issue occurred, substantiates his subsequent explanation to thesame effect.We further find it significant that the two passengerswho did get off the bus with Maphis shortly after the accidentoccurred testified at the hearing that they had seen a truck.Therespondent maintains that the testimony of these passengers is notcredible inasmuch as Shoppert signed-a-statement for the insuranceadjuster shortly after the accident which is at variance with histestimony at the hearing, and inasmuch as Maphis talked with Hannaa few days after the accident. It is true that Shoppert's statementto the insurance adjuster shortly after the accident was in contradic-tion of his testimony at the hearing.However, before the hearingShoppert also signed a statement for the Board's Examiner in whichhe stated, definitely that he had seen a truck at the scene of the acci-dent.In explaining the statement he had previously signed for theinsurance adjuster, Shoppert testified that at the time such state-ment was taken he was uncertain whether the truck he had seenat the time of the accident was the one which had forced the bus offthe road, and that he did not mention the truck in his statementto the insurance adjuster because of this uncertainty.Assuming,however, that Shoppert's testimony should not be credited in viewof these contradictory statements, the testimony of Hanna substan-tially sustainsMaphis' explanation of the accident.The fact thatMaphis called on Hanna shortly after the accident does not disturbthe credibility of Hanna's testimony, since there is no showing thatMaphis in any way influenced Hanna's version of the events thatoccurred on December 27.Under all the evidence, we are convincedthat Maphis' explanation of the accident is accurate.Immediately after the bus stopped, Maphis inquired of the passen-gers concerning any injuries they may have received, and upon find-ing that no one had been hurt or upset in the accident, distributedwitness cards with the request that the passengers sign and returnthem to him.Thirteen passengers signed the witness cards forMaphis.Maphis then got off the bus. A car which had been follow-ing the bus had gone off the concrete and Maphis assisted the driverin returning to the road. Several minutes were consumed in assist-ing the car, and by the time Maphis directed his attention to thetruck he observed that it was moving up the hill. Consequently, hedid not obtain the license number of the truck.He then examinedthe bus and discovered that the front axle was tipped back about3 inches on the spring but that it was solid. The right front fenderwas pushed out but was not loose.At the hearing, the employeewho repaired the bus testified concerning additional damage that C. 'G. LASHLEY659Maphis failed to discover in his examination after the accidentoccurred.He stated that the spring clips which held the axle inplace were broken; that the tires were torn; that the right front lightwas thrown slightly out of focus because of the damage to thefender; that the front clamp which held the gasoline tank in placewas torn off; that the running board was bent and that the bodypanels and mouldings were bent. The total cost of repairing the busamounted to $31.90, $20 of which covered the cost of materialsrequired for its repair.After concluding his examination of the bus at the scene of theaccident, Maphis drove to Westernport and Piedmont, West Virginia,without any mishap.He did not telephone Keyser to report the.accident either at the time it occurred or from Westernport orPiedmont.A second examination in Westernport convinced himthat the bus was solid, and Maphis thereupon picked up severalnew passengers and drove to Keyser without any difficulty.When he reached Keyser, Maphis ' asked Roderick to look at thebus.Roderick examined the front end with the aid of a flashlightand tested the steering apparatus.At the conclusion of his examina-tion,Roderick told Maphis that it was safe to carry his load toCumberland. In his testimony at the hearing Roderick indicatedthat he would not have permitted Maphis to drive the bus fromKeyser to Cumberland had he known there had been an accident.Roderick asserted that Maphis did not inform him that the bushad collided with a, culvert but merely stated that he had beenforced off the road. It seems highly improbable that Roderick, atleast aware that the bus had been forced off the road, could haveexamined the damaged axle and failed to deduce that there had beena collision of some kind.We are satisfied that Roderick was ap-prised of the fact that there had been an accident when he ex-amined the bus in Keyser and, that his advice that the bus was safe todrive was given with knowledge of that fact.Before Maphis left Keyser, the question of chains was again dis-cussed.Maphis stated that he did not consider them necessary,and thereupon drove from Keyser to Cumberland without chains.He encountered no difficulty on the road between Keyser andCumberland.The reasons assigned by the respondent for Maphis' discharge wereas follows: (1) driving his bus on December 27 without chains;(2) driving and carrying passengers in the damaged bus after theaccident occurred; (3) failing to report the accident by telephone;and (4) failing to secure the names of nine passengers and the li-cense number of the truck at the' scene of the accident.We shallnow consider these contentions. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDWith regard to the first contention, the respondent maintains thatMaphis was grossly negligent in driving his bus on December 27without chains.It is to be noted, however, that the respondent per-mitted Maphis to depart from Cumberland without chains althoughhe knew there was a heavy snow on the road between Cumberlandand Keyser. It is true that the skidding of the bus on McCoole hillindicated that the road conditions at that point were dangerous.However, Maphis would have encountered extreme difficulty in at-tempting to place chains on his bus on McCoole hill.There is evi-dence that the jack in Bus No. 74 was inadequate to lift the bus;furthermore,Maphis had no assistant to help him attach chains.Since it requires as many as three persons to place chains on therespondent's busses, it was not the usual practice for the respondent'sdrivers to stop on the road over which Maphis traveled on December27 and place chains on their busses unassisted.When Maphis ar-rived in Keyser, he discussed the necessity for chains with Roderick,and departed from Keyser without chains upon Roderick's advicethat, Kinney House hill was cindered: ^ Except in cases of emerg-ency, it is true that Roderick's authority over the drivers is moreadvisory than mandatory.However, the drivers customarily seekand rely upon.his advice because of his status as foreman and hisfamiliarity with the route between Keyser and Piedmont.Thus, onDecember '27 both Maphis and Powell omitted to use chains betweenKeyser and Piedmont in reliance on Roderick's advice that KinneyHouse hill was cindered.When Maphis returned to Keyser afterthe accident occurred, the question of chains was again discussed.Roderick's authority over the drivers becomes mandatory wheneveran accident has occurred on the road. It is significant that Rod-erick failed to exercise such authority and direct Maphis to usechains but rather approved Maphis' driving the bus in the conditionin which it arrived in Keyser.Under these circumstances, we donot believe that Maphis' failure to use chains was a grossly negligentomission.Furthermore, the record discloses that failure to usechains on occasions when the respondent deemed them necessary hadnever provoked such drastic discipline as discharge in the case ofother drivers.With regard to the second contention, the respondent urges thatMaphis was grossly negligent in driving and carrying passengers inthe damaged bus after the accident occurred. , It is the respondent'sposition that the full extent of the injuries to the bus was discoveredonly after the shop examination and that the total damage thus sub-sequently revealed rendered the bus unsafe for operation. Irre-spective of the fact that the respondent after a thorough examinationof the damage to the bus considered it unsafe to drive, we feel thatMaphis' decision that it was roadworthy was reasonable under all C.G.LASHLEY661the circumstances.Maphis examined the bus after the accident oc-curred and again when he arrived in Westernport.The reasonable-ness of his decision that the bus was safe for driving is evidenced bythe fact that Roderick, who had full authority over Maphis and thebus due to the accident, confirmed his opinion after examining it inKeyser and permitted him to drive it to Cumberland; and by thefurther fact that Maphis encountered no difficulty in driving fromthe scene of the accident to Piedmont, Keyser, and Cumberland.Under these circumstances, we find the respondent's contention thatMaphis' conduct in driving the damaged bus was grossly negligentuntenable.Moreover, the record reveals that on one occasion anotherdriver drove a damaged bus from the scene of the accident to theCumberland terminal and was not disciplined or discharged forso doing.With respect to the third contention, the respondent's rules requirethat the "operator of any bus which becomes disabled in service shallpromptly telephone the Superintendent of Maintenance at the sametime giving complete information as to the nature of the defect andwhether or not it is possible for him to bring the bus into the terminalsafely."Maphis did not comply with this rule, since he consideredthe bus safe for the remainder of, the trip and hence deemed it un-necessary to report to obtain a relief bus.While Maphis did breachthe respondent's rule, his failure to telephone to report the accidentunder the circumstances disclosed could hardly have been deemed aserious omission.With respect to the fourth contention, the respondent's rules re-quire that the driver of a bus which has met with an accident shallsecure the names of all witnesses and the license numbers of vehiclesinvolved therein.The purpose of these rules is to protect the re-spondent and his insurance carrier from the risk of false claims beingfiled against them.Although Maphis secured' signed witness cardsfrom 13 of his passengers, he neglected to obtain either cards or thenames of the remaining nine witnesses, nor did he obtain' the licensenumber of the truck which forced him off the road.However, noclaims of any description were ever filed against the respondent or hisinsurance company as a result of the accident.Under these cir-cumstances,Maphis' failure to obtain this information was not aserious omission.Furthermore, Ralph Lashley testified at the hear-ing that there had been occasions when other drivers had failed tosecure the names of 'all witnesses and that such failure had merelyprovoked advice from the respondent "that it is very essential to getall the names."It is the further contention of the respondent that Maphis' con-duct on December 27 was illustrative of apast record of inefficiencyand disregard of rules and regulations.The only evidence offered in 662DECISIONS OF -NATIONAL LABOR RELATIONS BOARDsupport of this contention related to an incident which occurred inFebruary 1937, almost a year before the events with which we arehere concerned.On that occasion Maphis was involved in an ac-cident for which it was clearly. established that he was, not- respon-sible.He was reprimanded by the respondent, however, for failingto secure the names of several witnesses, for failing to report theaccident by telephone, and for driving and carrying passengers ina damaged bus.With the exception of the February 1937 incident,the respondent had no complaint to make concerning Maphis' con-duct during his 8 years and 400,000 miles of driving.We are notpersuaded that the February 1937 incident, singled out of an other-wise excellent driving record, establishes the respondent's contentionthat Maphis' past record was inefficient and evidenced a disregard ofrules and regulations.On the contrary, we find that Maphis en-joyed an excellent record as a driver in the respondent's employ.C. Conclusions as to the Maphis CaseMaphis, the president of the Union and its most active member,was the acknowledged leader of an employee group whichwas mili-tant in its determination to preserve the working conditions it hadobtained through collective bargaining and to secure the satisfactoryadjustment of numerous grievances arising in the course of employ-ment.His importance to the Union was evidenced by the fact thathis fellow workers struck to secure his reinstatement when otheravenues of adjustment failed.The accident which formed the basisforMaphis' discharge was minor both in consequences and materialdamage.No person was injured in the accident; no claims werefiled against the respondent or his insurance carrier; and the expenseincurred by the respondent in repairing the bus was but $31.90, theactual cost of materials essential to its repair being only. $20.Wehave found the contention that Maphis' conduct on December 27was grossly negligent to be unsupported by the evidence, and thatMaphis' violations of certain rules were not seriousoffenses underall the circumstances.As stated by the Board inMatter of Houston Cartage Company, Inc.andLocal Union No. 367,- International Brotherhood of Teamsters,Chauffeurs, Stablemen, and Helpers of America and L. S. Brooks:Experience - has shown this Board that there is no field ofemployment where employerscan so easilyfind means to cloaktheirrealmotives for discharging employees as in the employ-5 2 N. L. R. B. 1000; see alsoMatter of Harry G. Beck,trading asRocks EapressCom-panyandInternationalBrotherhood of Teamsters,Chauffeurs,Stablemen and Helpers ofAmerica, LocalUnion No. 355,3 N. L..R. B. 110. C.G.LASHLEY663ment of bus or truck drivers. In practically every case whichhas come before us involving such employees, it has been chargedand proven that the discharged employees have exceeded thespeed limit, left their route, or made stops not strictly in linewith their duties.But from the very nature of the work ofbus or truck drivers it is apparent that an employer has only tofollow any truck or bus driver for a comparatively short time,to find him guilty of many such violations.We are, therefore,not impressed with the sincerity of an employer who advancessuch reasons for a discharge, where he fails to show that suchviolations were flagrant or repeated and where the surroundingcircumstances indicate that the employee was active in unionactivities to which the employer was opposed.The language just quoted is particularly pertinent to the instantcase.Maphis enjoyed a long and excellent driving record in therespondent's service.It is inconceivable that the respondent woulddischarge an employee of Maphis' proven abilityand value becauseof a minor accident and minor offenses in connection therewith.Other circumstances also lead us to doubt the respondent's goodfaith in assigning the reasons we have discussed as the basis forMaphis' discharge.The evidence discloses that the respondent in-formed Maphis on.January 2 that he was being suspended from dutybecause several passengers had complained of injuries received in theaccident.The record, however, conclusively shows that no personsustained injury in the accident and the respondent adduced no evi-dence that complaints of injuries were made to him at any timesubsequent to the accident.Furthermore, the reasons later assignedforMaphis' discharge bear no relation to the reason given him bythe respondent for his suspension on January 2.These facts arestrongly persuasive of the conclusion that the respondent was de-termined on January 2 to discover cause to terminate Maphis' em-ployment.°Between January 2 and January 21 the respondent con-ducted a minute investigation of the December '27 incident in anattempt to discover conduct for which Maphis could be criticized.It is highly improbable that the respondent would have probed sodeeply into the circumstances attending such a minor accident inan effort to discover breaches on the part of Maphis were there notsome other reason for desiring his discharge.The Union was un-successful in its numerous attempts to, secure the'. reinstatement of° There is evidence that the respondent on the evening of. December 27 expressed hisdecision"to get rid of" Maphis, assertedly because of his failure to use chains,and that-onDecember 28 either the respondent or his son remarked that Maphis was costing themtoo much money and "we. have got to do something about it." Neither the failure touse chains nor the money involved in repairing the bus,was mentioned to Maphis asthe basis for his suspensionon January 2.190935-40-vol. 14-43 664DECISIONSOF NATIONAL LABOR RELATIONS BOARDMaphis at any time after'January 2, although it enlisted the supportof two conciliators from the Department of Labor, offered to sub-mit the dispute to arbitration and finally resorted to: a strike in pro-test against the respondent's disposition of the case. It is highlyunlikely that the respondent would have remained adamant, in hisdetermination to terminate Maphis' employment despite the inter-cessionsof the Union if the December 27 incident and Maphis' con-duct in connection therewith were in fact the reason for his discharge.Under all the circumstances, we find that the December: 27 incidentand Maphis' conduct in connection therewith did not ' provoke hisdischarge but that the respondent seized upon' the December 27 in-cident asan occasionfor terminating the employment of the Union'spresident and most active member.We find that the respondent, by suspending Maphis from serviceon January 2, 1938, by discharging Maphis on -January 21, 1938,and by thereafter refusing to reinstate him, discriminated with re-gard to his hire and tenure of employment, thereby discouragingmembership in the Union.We further find that, by such acts, therespondent has interfered with, restrained, and coerced his em-ployees in the exercise of the right to self-organization, to form, join,or assistlabor organizations,' to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection.THE REMEDYWe have found that the respondent suspended, discharged, and.thereafter refused to reinstate Maphis because of his union activities.In order to remedy such unlawful conduct, we will 'order the re-spondent to reinstate Maphis to his former position without preju-dice to his seniority or other rights and privileges, and to make himwhole for any loss of pay he has suffered by reason of his suspensionand discharge by payment to him of a sum equal to that which hewould normally have earned as wages from the date of his suspen-sion from the respondent's service on January 2, 1938, until the dateof the offer of reinstatement, less his net earnings 7 during said period.'By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by such employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited BrotherhoodofCarpenters andJoiners of America, Lumber and SawmillWorkers Union,Local 2590, .SN. L. R. B. 440.Monies received for work performed upon Federal, State, county,'municipal,or otherwork-relief projects are not considered as earnings,but, as provided below in the Order,shall be deducted from the sum due the employees;and the amount'thereof shall be paidover to the appropriate fiscal agency of the Federal,State, county,municipal,or othergovernment or governments which supplied the funds for said work-relief projects. C.G.LASHLEY665Upon the basis of the foregoing findings of fact and upon theentire record in the case, theBoard makes thefollowing :CONCLUSIONS OF LAW1.Local Division #1110, Amalgamated Association of Street, Elec-tric,Railway and Motor Coach Employees of America, is a labororganization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ--mnent of Roy Maphis, thereby discouraging membership in the labor-organization known as Local Division #1110, Amalgamated Associa-tion of Street, Electric, Railway and Motor Coach Employees of"America, the respondent has engaged in and is engaging in unfair-labor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing his employees<in the exercise of the rights guaranteed in Section 7 of the Act, the!respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, Within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct; the National Labor Relations Board hereby orders that therespondent, C. G. Lashley, doing business as L & A Bus Lines, andhis officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local Division #1110, Amalga-mated Association of Street, Electric, Railway and Motor CoachEmployees of America, or any other labor organization of his em-ployees, by discharging, refusing to reinstate, suspending, or in any-othermannerdiscriminating against any of his employees in regardto hire or tenure of employment or any other term or condition ofemployment;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectively-through representatives of their own choosing, and to engage in, con-certed activities for the purpose of collective bargaining or other mu-tual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board' find'swill effectuate the policies of the Act : 666DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to Roy Maphis immediate and full reinstatement to hisformer position without prejudice to his seniority and other rightsand privileges;(b)Make whole said Roy Maphis for any loss of pay he may havesuffered by reason of the respondent's discrimination in regard tohis hire and tenure of employment, by payment to him of a sum ofmoney equal to that which he normally would have earned as wagesduring the period from January 2, 1938, the date of his suspensionfrom service, to the date of such offer of reinstatment, less his netearnings during the said period; deducting, however, from the.amount otherwise due to the said employee, monies received by saidemployee during the said period for work performed upon Federal,'State, county, municipal, or other work-relief projects, and pay overthe amount, so deducted, to the appropriate fiscal agency of theFederal, State, county, municipal, or other government or govern-ments which supplied the fund for said work-relief projects;(c)Post immediately in conspicuous places in each department-of the respondent's plant copies of this Order;(d)Maintain such posted notices for a period of at least sixty(60) consecutive days from the date of posting;(e)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. WILLIAM M. LEIs1 nsoN took no part in the consideration of theabove Decision and Order.